 '62DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Cooper-Bessemer CorporationandInternationalMoldersand Allied WorkersUnion, AFL-CIO 1The Cooper-Bessemer CorporationandInternationalAssocia.tion of Machinists,Lodge No. 90,AFL-CIO.2Cases Nos. VIII-R-371 and VIII-R-521. June 25, 1963ORDER CLARIFYING CERTIFICATIONOn November 29, 1940, in Case No. VIII-R-371, the RegionalDirector for the Eighth Region issued a consent payroll check report,certifying the Molders as the collective-bargaining representative of"employees in the Foundry Department" excluding, among others,"maintenance men," at the Mount Vernon, Ohio, plant of The Cooper-Bessemer Corporation, herein called the Employer; and on July 1,1941, in Case No. VIII-R-521, the IAM pursuant to a consent payrollcheck report was certified by the Regional Director for the EighthRegion as the collective-bargaining representative of "all productionand maintenance employees in the Machine Shop Department" exclud-ing, among others, "foundry employees" at the Employer's MountVernon, Ohio, plant.Thereafter, by letter dated February 25, 1963,the Employer requested a clarification by the Board of the status ofelectriciansworking in the foundry department, hereinafter calledfoundry electricians, asking that it be determined whether they be-longed to the bargaining unit certified to the Molders, or to the bar-gaining unit certified to the IAM, stating that some four or five em-ployees are involved in this request for clarification.On April 18, 1963, the Board directed that a hearing be held to de-termine, in effect, the unit placement of the foundry electricians.Ahearing was held before Norman R. Prusa, hearing officer, on May14, 1963.All parties, the Employer, the Molders, and the IAM, ap-peared and participated in the hearing.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].Upon the entire record in this case, the Board finds :The Employer favors the inclusion of the foundry electricians inthe JAM unit. The Molders take the position that they properly rep-resent the foundry electricians and that they should be included in1 The name of the Union appears as amended at the hearing,and isreferred to hereinasMolders.'The nameof the Unionappears as amended atthe hearing,and is referredto hereinas IAM143 NLRB No. 13. THE COOPER-BESSEMER CORPORATION63the foundry department unit.The IAM disclaims any interest inthe four employees.The history of bargaining shows that since the above certifications,the Employer has negotiated a number of collective-bargaining agree-ments with both unions.Electricians working in the foundry werefirst mentioned in the November 19, 1941, wage agreement between theEmployer and the Molders. The Employer's and Molders' Novem-ber 19, 1942, collective-bargaining agreement's recognition clauserecognized the Molders as the "exclusive representative of all em-ployees in the Foundry Department including electricians working inthe foundry most of their time."All Molders contracts since thattime, including the current contract, have contained this identicallanguage in the recognition clause.The IAM does not now and hasnot at any time voiced an objection to the inclusion of foundry elec-tricians in the Molders unit even though it represents all the otherelectricians in the maintenance department.The Employer's maintenance department, headed by a superintend-ent of maintenance, is subdivided into four divisions; general mainte-nance, mechanical maintenance, millwrights, and electricians.Eachhas a foreman.All employees classified by Employer as electricians,except the foundry electricians, are included in the IAM unit, and aremembers of and represented by the IAM. The foundry electricians arerepresented by and are members of the Molders Union.As the Em-ployer negotiates jointly with both unions on economic issues, all theelectricians enjoy the same wages, hours, fringe benefits, vacations,,shift premiums, insurances, and retirement.Seniority on the otherhand is maintained separately for each group of electricians.Whilethe duties of the foundry electricians involve substantially the same-functions as are performed by the IAM electricians on the other plantequipment, and indeed they are un der the same supervisors, the foundry,electricians have been restricted to working in the foundry except onrare occasions when an emergency requires their assistance elsewherein the plant.However, there is no interchange of foundry and IAbfelectricians except in cases of emergencies.On the record as a whole, particularly the fact that foundry elec-tricians have been represented by the Molders and specifically includedin collective agreements since 1941 without objection by the IAM andthe fact that the IAM does not seek to represent the foundry elec-tricians, we find they are properly a part of and should be included inthe Molders unit.Accordingly, we grant the Employer's motion, andwe hereby clarify the unit by including these employees in the unit rep-resented by the International Molders and Allied Workers Union,AFL-CIO.[The Board clarified the certification in Case No. VIII-R-371 byspecifically including in the description of the appropriate unit elec-tricians working in the foundry department.]